Citation Nr: 0614997	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, J.F., E.Y.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1974 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of entitlement to service 
connection for residuals of a head injury, seizures, 
depression, and headaches.  

The Board notes that in November 2002, the RO also denied 
claims of entitlement to service connection for diabetes 
mellitus, and transient ischemic attacks, and that the 
veteran appealed those denials.  However, during his hearing, 
held in August 2005, the veteran stated that he desired to 
withdraw his appeal on these issues.  Accordingly, these 
issues are no longer before the Board.  See 38 C.F.R. 
§ 20.204(b) (2005).  

In August 2005, the veteran was afforded a hearing before A. 
P. Simpson, who is the Acting Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have residuals of a head injury as a 
result of his service.  

2.  The veteran does not have seizures as a result of his 
service.  

3.  The veteran does not have depression as a result of his 
service.  

4.  The veteran does not have headaches as a result of his 
service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  Seizures were not incurred in or aggravated by the 
veteran's active military service, nor may they be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

3.  Depression was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

4.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in May 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, any defect was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in August 2005.  For these reasons, the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of service connection.  However, as the 
claims for service connection have all been denied, as 
discussed below, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in August 2005.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files.  
In this regard, in October 2005, the veteran's representative 
submitted responses from VA facilities in Tucson, Farmington, 
and Albuquerque, which state that no records are available 
for the veteran.  Although the veteran has not been afforded 
examinations, and medical opinions have not been obtained, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for examinations and/or 
etiological opinions are not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  
Specifically, the claims suffer from combinations of the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, which ended in January 1975, the first 
evidence of the claimed condition comes many years after 
separation from service, and the claims file does not 
currently contain evidence, other than lay statements, 
showing that the claimed condition is related to his service.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II.  Service Connection

The appellant asserts that service connection is warranted 
for residuals of a head injury, seizures, depression, and 
headaches.  During his hearing, held in August 2005, he 
testified to the following: he was first knocked unconscious 
during parachute training at Fort Benning, Georgia, when he 
hit his head after a jump from a training tower.  He was 
revived by a sergeant, who instructed him to repeat the jump, 
which he did.  He was knocked unconscious a second time 
during a night parachute jump at Fort Bragg.  He was 
unconscious for 20 to 30 minutes.  He was treated at Fort 
Bragg, to include "heavy medication," and he had headaches, 
blurred vision, and impaired coordination.  He had no 
disciplinary problems prior to his second accident.  He has 
not had any subsequent head trauma.  He received treatment by 
VA in Colorado beginning in 1975, through 1978.  Between 1978 
and 1987, he was treated at VA facilities in Farmington, New 
Mexico, and Albuquerque.  Beginning in 1987, he was treated 
at a VA facility in Tucson.  E.Y. testified that she 
witnessed the veteran having seizures in "the past year."  
J.F. testified that she is the veteran's sister, and that he 
had been very athletic prior to service, and that he had a 
stroke in 2000.  She stated that a physician at Barrows 
Neurological Center in St. Joseph's Hospital had associated 
the veteran's stroke with his reported history of head trauma 
during service.  The veteran has submitted a "fact sheet" 
on head injuries from the Family Caregiver Alliance.  

The Board notes that a significant amount of evidence has 
been received since the most recent supplemental statement of 
the case, in September 2004, and that this evidence has not 
been reviewed by the RO.  However, a remand for RO review is 
not warranted as the veteran has submitted two separate 
waivers of initial consideration by the RO in November 2005.  
See 38 C.F.R. § 20.1304 (2005).  Thus, the Board will 
consider all of the evidence of record in reaching a decision 
in this appeal. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including epilepsies, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The Board notes that the veteran's claims file was lost and 
has been reconstructed, and that no service medical records 
are associated with the claims file, except as noted.  

The veteran's service records show that he received airborne 
training, and his discharge shows that he received the 
parachute badge.  The veteran's service records include two 
witness statements, dated in January 1975, which note that 
the veteran had difficulty getting along with his peers and 
had behavioral problems.  It was also noted he had frequent 
sickcall with alleged headaches.  Documentation associated 
with his discharge includes a January 1975 memo ("reason for 
separation") which states that the veteran was separated 
from service due to "traits of character or behavior 
disorder."  

The veteran's service medical records consist of a 
"narrative summary" from the Womack Army Hospital, covering 
treatment between December 1974 and January 1975.  This 
report noted the veteran had difficulty adapting to military 
life.  He was described as having multiple adjustment 
problems and feeling like he could not function as a soldier.  
He had increased difficulties and feelings of depression and 
authority difficulties.  On examination, he was alert, 
oriented and cooperative who appeared to be immature in 
thought processes.  He showed some impaired judgment, 
underlying depressive mood, and organized thought processes.  
A physical examination was unremarkable.  The final diagnosis 
was immature personality disorder, chronic, severe, 
manifested by temper tantrums, low stress tolerance, 
impulsivity, labile mood, excessive dependency, and conflict 
with authority.  The summary indicates that the veteran's 
condition existed prior to service, and that an 
administrative discharge was recommended.    

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1975 and 2003.  
This evidence shows that the veteran's medical history is 
noted to include abuse of all types of illicit drugs and 
alcohol.  See VA psychiatric history and assessment, dated in 
June 2001.  Reports from St. Joseph's Hospital, dated in 
2000, contain diagnoses that included headaches, ADHD 
(attention deficit hyperactivity disorder), with notations of 
"drug-seeking behavior," poly-drug abuse, and seizures.  
Reports from Vijay S. Gil, M.D., dated in 2000, note 
depression and ADHD, and ADD (attention deficit disorder) vs. 
bipolar disorder.  A June 2000 report from Valley Neurology 
Associates (VNA) contains a notation that a magnetic 
resonance imaging (MRI) scan of the brain revealed  evidence 
of a subcortical infarct, possibly of the lunar variety, 
"which may have been related to hypertension."  The report 
further notes that he might be a "migraineur."  Reports 
from Chandler Regional Hospital (CRH), dated in 2000, note 
complaints that include severe episodic headaches, transient 
paresthesias, daytime somnolence, and loss of balance, and a 
past history of grand mal seizures, loss of memory, and drug 
abuse.  The assessments included "new onset seizures" of 
unclear etiology, seizure followed by headaches, and history 
of drug abuse with low pain tolerance.  VA medical reports 
include the following: May 2001 mental health consultation 
reports contain Axis I diagnoses that included depression NOS 
(not otherwise specified), "polysubstance dependence, early, 
in full remission," mood disorder NOS, and rule out ADHD, 
and Axis II diagnosis of personality disorder NOS, with 
antisocial traits.  Reports, dated in June 2001, note 
"depressive disorder unspecified" and contain a notation of 
"an organic brain."  An August 2001 "certification of 
visit" (VA Form 10-2382) notes that the veteran was no 
longer taking Hydroxyzine which caused severe fatigue and 
drowsy sleepiness.  

Reports from the Social Security Administration (SSA), 
indicate that the veteran was determined to be disabled in 
2003.  The SSA's supporting documents show that the veteran 
was noted to have disorders that included a seizure disorder, 
and depression.  A "functional capacity assessment," dated 
in 2001, notes an organic mental disorder, a personality 
disorder, a substance abuse disorder, and ADHD by history

A statement from the veteran's brother, dated in November 
2003, shows that he states that he served in the Army at the 
same time as the veteran.  He states that the veteran showed 
him a journal that he had kept during his inservice 
hospitalization, and that the journal revealed evidence of 
random schizophrenic thoughts and statements, absurd 
defeatist remarks, and "a twilight zone mentality" that was 
not in keeping with the brother he had known since birth.  

A.  Residuals of a Head Injury

The veteran asserts that he is entitled to service connection 
for residuals of a head injury.  

As previously discussed, the veteran's service medical 
records consist of a "narrative summary" from the Womack 
Army Hospital, covering treatment between December 1974 and 
January 1975.  This document does not note a history of a 
head injury, or contain any findings or a diagnosis of head 
injury.    

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has residuals of a head 
injury.  In this regard, the claims file contains a number of 
findings or diagnoses suggestive of brain disorders, to 
include a subcortical/lacunar infarct, mood disorder NOS, 
"organic brain," and rule out ADHD.  However, none of these 
disorders have been attributed to a head injury.  In fact, 
the only etiological notations are found in a June 2000 VNA 
report, which essentially suggests a link between the 
veteran's lacunar infarct and hypertension, and a June 2001 
VA report, which suggests a link between his "organic 
brain" and his history of long term use of drugs and 
alcohol.  The Board further points out that the first post-
service medical evidence of treatment for any relevant 
symptoms is dated in 2000.  This is approximately 25 years 
after separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no 
competent evidence showing that the veteran has residuals of 
a head injury as a result of any injury or disease incurred 
during his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303. 

B.  Seizures

The veteran asserts that he is entitled to service connection 
for seizures.

As previously discussed, the veteran's service medical 
records consist of a "narrative summary" from the Womack 
Army Hospital, covering treatment between December 1974 and 
January 1975.  This document does not note a history of 
seizures, or contain any findings or a diagnosis of seizures.    

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show treatment for 
seizures.  The earliest medical evidence of seizures is dated 
no earlier than 2000.  This is approximately 25 years after 
separation from service, and this lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson, supra.  Furthermore, there is no evidence of epilepsy 
that was manifest to a compensable degree within one year of 
separation from service, such that service connection for 
epilepsy would be warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Finally, there is no competent 
evidence showing that the veteran has seizures as a result of 
any injury or disease incurred during his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303. 
C.  Depression

The veteran asserts that he is entitled to service connection 
for depression.

As previously discussed, the veteran's service medical 
records consist of a "narrative summary" from the Womack 
Army Hospital, covering treatment between December 1974 and 
January 1975.  This document notes that the veteran had 
complained of symptoms that included depression, and he was 
noted to have a depressed mood.  However, there was no 
diagnosis of depression.  The veteran was determined to have 
a personality disorder.    

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show that he was 
found to have depression.  To the extent that he was found to 
have a personality disorder, personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  The earliest medical 
evidence of depression is dated no earlier than 2000.  This 
is approximately 25 years after separation from service, and 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson, supra.  Furthermore, 
even assuming that any of his diagnoses are sufficient to 
show that he currently has a psychosis, there is no evidence 
of psychosis that was manifest to a compensable degree within 
one year of separation from service, such that service 
connection for psychosis would be warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, there is no 
competent evidence showing that the veteran has depression as 
a result of any injury or disease incurred during his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  See 38 C.F.R. § 3.303. 

D.  Headaches

The veteran asserts that he is entitled to service connection 
for headaches

As previously discussed, the veteran's service records note 
that he had "frequent sickcall with alleged headaches."  
The veteran's service medical records consist of a 
"narrative summary" from the Womack Army Hospital, covering 
treatment between December 1974 and January 1975.  This 
document does not note a history of depression, or contain 
any findings or a diagnosis of headaches.   

The Board has determined that the claim must be denied.  
Although the veteran's service records indicate that he had 
complained of headaches, his service medical records do not 
show findings of headaches, or a diagnosis of headaches.  The 
service medical records show that the veteran was determined 
to have a personality disorder.  The earliest medical 
evidence of headaches is dated no earlier than 2000.  This is 
approximately 25 years after separation from service, and 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson, supra.  Finally, 
there is no competent evidence showing that the veteran has 
headaches as a result of any injury or disease incurred 
during his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303. 

E.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, and the lay statement.  The Board points out 
that although the veteran's arguments and reported symptoms 
have been noted, the issues in this case ultimately rest upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and a nexus to service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of diagnosis, 
or of a nexus between the claimed conditions and his service.  
The veteran, untrained in the fields of medicine and/or 
psychiatry, is not competent to offer such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for residuals of a head injury, 
seizures, depression, and headaches, is not warranted.  To 
that extent, the contentions of the veteran to the contrary 
are unsupported by persuasive evidence.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As stated at the August 2005 hearing, the service the veteran 
provided to our country is appreciated, as was his appearance 
at the hearing.  The undersigned regrets that more favorable 
decisions could not be made in this case.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for seizures is denied.

Service connection for depression is denied.

Service connection for headaches is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


